Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 13, 2015

                                    No. 04-15-00558-CR

                                     Jose GONZALEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8928
                       Honorable Lorina I. Rummel, Judge Presiding


                                       ORDER
       The reporter’s record for this appeal was originally due to be filed on September 31,
2015. On October 30, 2015, court reporter Kay Gittinger filed the second notice of late record
seeking another 30-day extension to November 30, 2015. Due to the amount of time already
allowed, Ms. Gittinger’s request is granted in part.

        It is therefore ORDERED that Kay Gittinger file the reporter’s record in this court no
later than November 24, 2015. NO FURTHER EXTENSIONS OF TIME WILL BE
ALLOWED



                                                   _________________________________
                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court